OPINION — AG — IN THE ABSENCE OF A SHOWING THAT THE REQUIREMENT OF A HIGH SCHOOL DIPLOMA OR THE EQUIVALENT AS A CONDITION OF ELIGIBILITY FOR STATE EMPLOYMENT IS BASED UPON BUSINESS NECESSITY, SUCH A REQUIREMENT CONSTITUTES UNLAWFUL DISCRIMINATION UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED BY THE EQUAL EMPLOYMENT OPPORTUNITIES ACT OF 1972, AND THE STATUTES OF THE STATE OF OKLAHOMA . CITE: 25 O.S. 1971 1301 [25-1301](1), 25 O.S. 1971 1302 [25-1302](A), 25 O.S. 1971 1201 [25-1201](5) (LEE ANNE WILSON-ZALKO) (GED, GENERAL EQUIVALENCY DIPLOMA)